Citation Nr: 0434096	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to a compensable rating for disability manifested 
by pulmonic murmur.





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 until February 1946.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Pulmonic murmur does not require continuous medication and 
does not cause a condition where a workload between 7 to 10 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope; it results in no limitation of function.


CONCLUSION OF LAW

A compensable rating for disability manifested by pulmonic 
murmur is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104 Diagnostic Code (Code) 7011 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  The September 2003 
rating decision informed the veteran of what type of evidence 
would be needed to establish entitlement to the benefit 
sought.  The February 2004 statement of the case (SOC) 
informed him of his and VA's responsibilities concerning 
claims development and notified him of the applicable laws 
and regulations, of what the evidence showed, and why his 
claim was denied.  While notice consistent with the VCAA was 
not provided prior to the decision on appeal, the veteran has 
received ample notice since, and has had ample opportunity to 
respond.  Regarding notice content, the February 2004 SOC 
informed the veteran that he would need to provide any 
evidence in his possession that pertained to the claim. This 
was equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the veteran indicated he had 
received medical care for his heart condition from a VA 
clinic in Fort Worth, Texas and from Dr. D. of Specialty 
Associates of North Texas.  VA obtained treatment records 
from both of these sources.  VA also provided the veteran 
with a medical examination in September 2003 to assess 
whether his pulmonic murmur was causing any limitation in 
function.  The veteran has not identified any additional 
pertinent evidence.    

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

In a May 1997 VA examination, Dr. N. diagnosed the veteran 
with coronary artery disease (CAD) with an old myocardial 
infarction and a secondary angioplasty.  He indicated that 
the veteran's pulmonic murmur was almost non-existent and did 
not cause the CAD or the myocardial infarction.   

Treatment records from Specialty Associates of North Texas 
from 1992 until 2003 show ongoing treatment for coronary 
artery disease (CAD) including coronary stent implants in May 
2001.  

Fort Worth VA clinic treatment records from July 2001 until 
March 2003 show a diagnosis of CAD with two previous 
myocardial infarctions, one in 1991 and one in 2001.

In a May 2003 letter, the veteran indicated that he did not 
have any heart or hearing problems before service and that he 
deserves a full pension for this current combination of 
health problems. 

A September 2003 VA examination showed no disability due to 
the pulmonic murmur, a diagnosis of coronary artery disease 
and current metabolic equivalents (METS) somewhere between 12 
and 14.  There was no indication that the veteran requires 
any medication to treat the pulmonic murmur.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's pulmonic murmur is currently rated non-
compensable under 38 C.F.R. § 4.104, Code 7011, which 
provides a 10 percent rating where a workload greater than 
seven METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent rating is warranted 
where a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x- ray. A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; or where a workload of 
greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. A 100 percent rating is 
warranted for chronic congestive heart failure; or where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  
After careful review of the evidentiary record, the Board 
concludes that a compensable rating is not warranted for the 
veteran's service-connected pulmonic murmur.  Neither the VA 
examinations nor the private medical evidence show any 
disability resulting from the pulmonic murmur.  There is no 
indication that the veteran requires medication to treat the 
pulmonic murmur and the 2003 VA examination found METS 
between 12 and 14, well above the 7 to 10 range necessary to 
support a 10% rating under Code 7011.  The Board has 
considered whether the veteran could be rated under a 
different diagnostic code but since there is no medical 
evidence of impairment due to pulmonic murmur, there is no 
basis for applying any other Code.  Accordingly, a zero 
percent rating must be assigned.  38 C.F.R. § 4.31. 

It appears that what the veteran is seeking is that his heart 
disease be considered in rating his pulmonic murmur.  In that 
regard it is noteworthy that service connection for heart 
disease was denied by an unappealed July 1997 rating 
decision.  That decision is final, and may only be reopened 
by submission of new evidence.  38 U.S.C.A. § 7105.  The 
veteran does not have a pending claim to reopen that 
secondary service connection claim, and that matter is not 
now before the Board.

Since there is no competent medical evidence that the 
pulmonic murmur has resulted in any current disability, a 
compensable rating clearly is not indicated.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.   


ORDER

A compensable rating for disability manifested by pulmonic 
murmur is denied.  



____________________________________________
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



